DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 3/17/2021, wherein:
Claims 1, 5, 7-10, 13-15, 17, and 18 are currently pending; 
Claims 1, 5, 7-10, 17, and 18 have been amended; and
Claims 2-4, 6, 11, 12, 16, 19, and 20 have been cancelled. 
Official Notice
In the Non-Final Office Action mailed on 12/17/2020, Examiner gave Official Notice that:
seat back tray tables mounted to the back of privacy shell dividers for use by like seats located aft of the seats behind which is located said divider are well-known in the art.
In the Applicant’s Response to the aforementioned Office Action filed on 3/17/2020, no challenge was made to the Examiner’s taking of Official Notice with regards to the fact. As such, the fact which was previously officially noticed is now considered Applicant Admitted Prior Art (AAPA). 
Claim Objections
Claims(s) 5, 7, 8, 17, and 18 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." 
Claims 1, 5, 10, 13-15, and 18 objected to because of the following informalities:  
The last line of claim 1 recites “the platform and.” instead of “the platform.” 
Claim 1 recites “a two-seat aircraft passenger seating unit” in the preamble. Throughout the body of the claim, “the aircraft passenger seating unit” is recited instead of “the two-seat aircraft passenger seating unit.” 
Claims 5, 10, 13-15, and 18 require the “two-seat” phrase modification as outlined above with respect to claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7, 9, 10, 13-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9550573 B2 to Ersan et al. 
Re: Claim 1. Ersan et al. teach an aircraft passenger seating unit (See Abstract, Figs. 1-2d), comprising:
a platform (aircraft floor); 
a first passenger seat (See Fig. 1b, 18b) positioned above the platform;
a second passenger seat positioned above the platform (See Fig. 1b, seat adjacent and coupled to 18b, seat immediately below 18b on the page and shown reclined), the second passenger seat positioned laterally adjacent the first passenger seat (See Figs. 1a-1b);
a first footwell (See Fig. 2c, 40) positioned along a back of the aircraft passenger seating unit above the platform and between the first and second passenger seats adapted for use by a passenger seated in a like first passenger seat of a like aircraft passenger seating unit in an aligned aft-positioned row; and
a second footwell (See Fig. 2c, 40) positioned along the back of the aircraft passenger seating unit above the platform to one side of the second passenger seat apart from the first 
a fixed partition (42, shell) disposed rearward of the first and second passenger seats and above the platform, the fixed partition extending along a length of the aircraft passenger seating unit (See Fig. 2a and 2c), and a portion of the fixed partition (46) extending forward between the first and second passenger seats to enhance privacy between the first and second passenger seats;
wherein the first and second passenger seats are parallel relative to each other and angled relative to the platform (See Fig. 1a, wherein the central column of adjacent seats are all parallel with respect to the adjacent seat and face the same direction; and wherein all the seats are angled with respect to the aircraft floor/platform).
However, Ersan et al. does not expressly disclose that the seating unit is a two-seat unit which has a fixed partition extending continuously along the length of the two-seat unit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to integrate the first and second passenger seat units together in the space between the aisles to form a singular “two-seat unit” and to integrate the privacy partition behind the two seats such that it is continuous, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983)
Re: Claim 5. Ersan et al. renders obvious the aircraft passenger seating unit of claim 1 as outlined above, further comprising a left armrest (Fig. 2a, 48) positioned at a left lateral extent of the aircraft passenger seating unit, a right armrest (Fig. 2a, right most 49) positioned at a right lateral extent of the aircraft passenger seating unit, and a shared armrest (Fig. 2a, middle 49) positioned between the first and second passenger seats.
Re: Claim 7. Ersan et al. renders obvious the aircraft passenger seating unit of claim 1 as outlined above, further comprising a first ottoman (61, ottoman/shelf) positioned in the first footwell (40) and a second ottoman (61) positioned in the second footwell (40), each of the first and second ottomans comprising a first portion (flat portion/surface) and a second portion (beveled edge/angled portion) angled relative to the first portion (See Fig. 2c). 
Re: Claim 9. Ersan et al. anticipates the aircraft passenger seating unit of claim 1 as outlined above, wherein each of the first and second passenger seats comprises a seat back (58, headrest/60, seat back) and a seat bottom (62, seat pan; See Fig. 3b).
Re: Claim 10. Ersan et al. renders obvious a two-seat aircraft passenger seating unit as outlined above with respect to claim 1 and which are required by lines 7-26 of claim 10. In Figure 1a of Ersan, three columns of seats having rows of seating units and each separated by a longitudinal aisle (38) are illustrated. However, only the center most column is illustrated having two adjacent seating units. Therefore Ersan lacks a first or third column comprising adjacent seat pairs like the central column. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first and/or third columns with seat pairs as shown in the central column depending upon the size of the aircraft permitting such, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art 
Re: Claim 13. Ersan et al. renders obvious the aircraft passenger seating unit of claim 10 as outlined above. Duplicating the seating arrangement in the central column to either the left or right columns as outlined above would provide seats which all face a window at the bottom of Fig. 1a.
Re: Claim 14. Ersan et al. renders obvious the aircraft passenger seating unit of claim 10 as outlined above. Duplicating the seating arrangement in the central column to the left column as outlined above would provide seats which all face an aisle (38, Fig. 1a).
Re: Claim 15. Ersan et al. renders obvious the aircraft passenger seating unit of claim 10 as outlined above. Duplicating the seating arrangement in the central column to either the left or right columns as outlined above would provide seats which all face a window at the bottom of Fig. 1a and seats which face an aisle (left column and central column).
Re: Claim 17. Ersan et al. renders obvious the aircraft passenger seating unit of claim 10 as outlined above, further comprising a first ottoman (61, ottoman/shelf) positioned in the first footwell (40) and a second ottoman (61) positioned in the second footwell (40), each of the first and second ottomans comprising a first portion (flat portion/surface) and a second portion (beveled edge/angled portion) angled relative to the first portion (See Fig. 2c). 
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9550573 B2 to Ersan et al. in view of Applicant Admitted Prior Art (AAPA). 
Re: Claims 8 and 18. Ersan et al. renders obvious the aircraft passenger seating unit of claims 1 and 10 as outlined above, further comprising a first video monitor (56), and behind the second passenger seat a second video monitor (56) - See Fig. 2c. However, Ersan et al. do not 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to provide an additional table for each seat in the form of a seat back deployable tray table to increase the workspace and/or eating space for a passenger seated in an upright position. 
Response to Arguments
Applicant's arguments filed 3/17/2021 have been fully considered but they are not persuasive. While Ersan et al. does no longer anticipate the claim limitations, the rejections have been amended above to an obviousness rejection such that Applicant’s arguments are no longer applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772.  The examiner can normally be reached on Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647